The Chancellor.
Home of the questions presented by the bill, and on the decision of which the complainants’ claim to relief depends, are new questions of a very important character, and eminently proper to be decided by a court of law. They will probably come up for adjudication before the Court of Errors, at its next term, in proceedings pending in that court between these parties. I deem it proper to await the action of that court in the premises. The present motion will, therefore, be denied, but without costs.